875 F.2d 867
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gene E. STEWART, Plaintiff-Appellant,v.OHIO STATE BANK, Barclays American Financial, FranklinCounty Clerk of Courts, 5 Jane Does, 5 John Does,Paul M. Herbert, II, Caroline McGrail,Duane Hayes, Ronald Hadley,Defendants-Appellees.
No. 88-3718.
United States Court of Appeals, Sixth Circuit.
April 18, 1989.

Before NATHANIEL R. JONES, WELLFORD and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
This pro se Ohio litigant, Gene R. Stewart, appeals the judgment of the district court dismissing his complaint with prejudice.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The plaintiff's complaint sought five hundred and fifty million dollars ($550,000,000) from eight named defendants and numerous unnamed defendants, including, among others, Judge Ronald Hadley, a sitting judge on the Court of Common Pleas for Logan County, the Franklin County Clerk of Courts, Assignment Commissioner Caroline McGrail, Bailiff Paul Herbert, Administrative Director Duane Hayes, and the Franklin County Court of Common Pleas in its entirety.


3
The district court found that plaintiff failed to plead any facts which would support any of his claims for relief.  The court therefore found that the complaint failed to state a claim upon which relief can be granted.  Fed.R.Civ.P. 12(b)(6).


4
Upon review, we find no error.  Accordingly, the judgment of the district court is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.